In the United States Court of Federal Claims
                    Consolidated Case Nos. 15-207, 15-242, 15-249, 15-265
                                  Filed: November 21, 2017

*******************************************
                                          *
COAST PROFESSIONAL, INC., NATIONAL        *
RECOVERIES, INC., ENTERPRISE RECOVERY *
SYSTEMS, INC., and PIONEER CREDIT         *
RECOVERY, INC.,                           *
                                          *
      Plaintiffs,                         *
                                          *
v.                                        *
                                          *
THE UNITED STATES,                        *
                                          *
      Defendant,                          *
                                          *
and                                       *
                                          *
FINANCIAL MANAGEMENT SYSTEMS, INC., *
ACCOUNT CONTROL TECHNOLOGY, INC., *
CONTINENTAL SERVICE GROUP, INC.,          *
WINDHAM PROFESSIONALS, INC., and GC       *
SERVICES LIMITED PARTNERSHIP,             *
                                          *
      Defendant-Intervenors.              *
                                          *
*******************************************


                                     TRANSFER ORDER

       For the efficient administration of justice, the Clerk of Court is directed to transfer the
above-captioned cases to the Honorable Thomas C. Wheeler, pursuant to Rule of the United States
Court of Federal Claims 40.1(b).

       IT IS SO ORDERED.

                                                            s/ Susan G. Braden
                                                            SUSAN G. BRADEN
                                                            Chief Judge